Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-7, 10, and 12-18 are pending.  Claims 2-4, 8, 9, and 11 have been canceled.  Note that, Applicant’s amendment and arguments 1/10/22 have been entered.  
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 10/13/21 have been withdrawn:

	The rejection of claims 1, 2, 5-7, 10, and 12-15 under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689), has been withdrawn.  
	The rejection of claims 1, 2, 5-7, 10, and 12-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, and 15 of copending Application No. 16/413626 in view of Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689), has been withdrawn.   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of Cheung (US 2009/0143273); and Labremont et al (US 5,707,952) or Karandiker et al (US 2018/0007895).

Specifically, Inoue et al teach a detergent composition which is placed in a spray trigger container, said composition containing 3% of mono-normal amyl glyceryl ether, 2% or 3% diethylene glycol monobutyl ether, 3% monoethanolamine, 0.2% citric acid, 1% amine oxide, water, etc., wherein the composition has a pH of 11.  See paras. 57-58.  
Inoue et al do not teach the use of a thickener such Acusol 880, a polymer such as polyethylene glycol (i.e., polyethylene oxide), or a spray container containing a 
Karandikar et al teach hard surface cleaning compositions containing from 1 to 30% of a biocidal quaternary ammonium compound, 1 to 30% of an amine, 1 to 30% of an alkyl polyglycoside, 1 to 30% of an amine oxide, 0 to 30% of other functional ingredients, etc.  See paras. 185-190.  Suitable functional ingredients include thickeners such as HEUR polymers such as Acusol 880, etc.  Generally, the concentration of thickener employed in the present compositions will be dictated by the desired viscosity within the final composition.  See para. 165. 
Lambremont et al teach an acidic thickened composition which is sprayable, and readily clings to vertical walls and is effective in removing heavy encrusted lime scale and soap scum.  See Abstract.  The composition contains an anionic surfactant, a nonionic surfactant, 0.3 to 2.5% by weight of a hydrophobically modified polyurethane thickener, etc.  See column 2, lines 35-69.  The thickener is Acusol 880.  See column 7, lines 1-25.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent such as Acusol 880, in an amount, for example of 0.1%-0.3% by weight, in the composition taught by Inoue et al, with a reasonable expectation of success, because Karandikar et al or Lambremont et al teach the use of Acusol 880 in amounts, for example, of 0.1%-0.3% by weight in a 
Cheung teaches hard surface cleaning and disinfecting compositions comprising cationic surfactants having germicidal properties, fluorosurfactant compounds, film-forming polymers and, optionally, detersive surfactants and/or organic solvents.  See Abstract.  The film forming polymers provides a barrier against subsequent soiling or staining of the surfaces, however, they may be readily removed in a subsequent cleaning of the hard surface.  See paras. 147.  Suitable film forming polymers include polyethylene oxides which have a molecular weight of from about 100,000 to about 8,000,000, etc.  See paras. 155-160.  These polymers may be used in amounts from 0.001% to 10% by weight.  See paras. 188-189.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition taught by Inoue et al, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions taught by Inoue et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as Acusol 880, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the .  
Claims 1, 5-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of Cheung (US 2009/0143273); and Labremont et al (US 5,707,952) or Karandiker et al (US 2018/0007895).
Burt et al teach an embodiment which is a low residue ready to use aqueous hard surface cleaning and broad spectrum disinfecting composition containing 0.05 to 0.3% of a quaternary ammonium surfactant compound having germicidal properties; 0.5 to 10% of propylene glycol mono-butyl ether, 0.2 to 3% by weight of a surfactant such as an amine oxide, 0.5 to 2.5% of one or more alkanolamines, 0 to 0.5% of one or more optional constituents.  See column 11, lines 1-40.  The compositions can be desirably provided as a ready to use product in a manually operated spray dispensing container.  See column 12, line 20 to column 13, line 25.  The pH of the composition may range from 9 to 14.   See column 9, lines 60-69.  Suitable alkanolamines include ethanolamine, triethanolamine, etc.  See column 7, lines 1-35.  Suitable optional additives include pH adjusting agents, pH buffering agents, chelating agents, rheology modification agents (i.e, thickeners), further nonionic surfactant compounds, etc.  
Burt et al do not teach the use of a thickener such as Acusol 880, a polymer such as polyethylene glycol (i.e., polyethylene oxide), or a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as Acusol 880, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Cheung are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent such as Acusol 880, in an amount, for example of 0.1%-0.3% by weight, in the composition taught by Burt et al, with a reasonable expectation of success, because Karandikar et al or Lambremont et al teach the use of Acusol 880 in amounts, for example, of 0.1%-0.3% by weight in a similar composition and further, Burt et al teach the use of thickening agents in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition taught by Burt et al, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions taught by Burt et al.  
.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) or Burt et al (6,090,771), both in view of Cheung (US 2009/0143273); and Labremont et al (US 5,707,952) or Karandiker et al (US 2018/0007895) as applied to the rejected claims above, and further in view of Rifkin (US 2017/0136501).
Inoue et al or Burt et al are relied upon as set forth above.  However, neither reference teaches the specific droplet size of the cleaning composition when sprayed as recited by instant claim 18.  
Rifkin teaches a cleaning and disinfecting system for cleaning a hard surface.  See Abstract.  A nozzle may spray fine liquid droplets onto the hard surface.  See Abstract.  The droplets may have a mean diameter of 10 to 250 microns.  See claim 6.  
.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 15, 19, and 20 of copending Application No. 16/413626 in view of Cheung (US 2009/0143273); and Labremont et al (US 5,707,952) or Karandiker et al (US 2018/0007895).  Claims 1, 6, 7, 9, 15, 19, and 20 of 16/413626 encompass all the material limitations of the instant claims except for the inclusion of a thickener such Acusol 880 and a polymer such as polyethylene glycol (i.e., polyethylene oxide).
Cheung, Labremont et al, or Karandiker et al are relied upon as set forth above.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent, such as Acusol 880, in an amount, for example of 0.1% by weight, in the composition claimed by 16/413626, with a reasonable expectation of success, because Labremont et al or Karandiker et al teach the use of thickening agents, such as Acusol 880, in amounts, for example, of 0.1% by weight in a similar composition and further, 16/413626 claims the use of thickening agents in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition claimed by 16/413626, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions claimed by 16/413626.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a spray container containing a detergent composition comprising an amine oxide surfactant, an organic solvent, a  in view of Cheung; and Labremont et al or Karandiker et al suggest a spray container containing a detergent composition comprising an amine oxide surfactant, an organic solvent, a thickener such Acusol 880, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 15, 19, and 20 of copending Application No. 16/413626 in view of Cheung (US 2009/0143273); and Labremont et al (US 5,707,952) or Karandiker et al (US 2018/0007895), further in view of Rifkin (US 2017/0136501).  Claims 1, 6, 7, 9, 15, 19, and 20 of 16/413626 encompass all the material limitations of the instant claims except for the inclusion of the specific droplet size of the cleaning composition when sprayed as recited by instant claim 18.  
Rifkin et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to spray the composition as 16413626 such that the droplets have a droplet size, for example, of 120 microns, with a reasonable expectation of success, because Rifkin teaches a similar hard surface composition sprayed such .    
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Note that, Applicant’s arguments are moot since a new ground(s) of rejection has been made, as set forth above, which was necessitated by Applicant’s amendment.  As set forth above, Labremont et al and Karandiker et al are relied upon for their teaching of a thickening agent such Acusol 880.  The Examiner asserts that Cheung et al, Labremont et al, and Karandiker et al are analogous prior art relative to the claimed invention, Inoue et al, and Burt et al and that one of ordinary skill in the art clearly would have looked to the teachings of Cheung et al, Labremont et al, and Karandiker et al to cure the deficiencies of Inoue et al or Burt et al.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition taught by Inoue et al or Burt et al, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions taught by Inoue et al or Burt et al.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a thickening agent such as Acusol 880, in an amount, for example of 0.1%-0.3% by weight, in the composition taught by Burt et al or Inoue et al, with a reasonable expectation of success, because Karandikar et al or Lambremont et al teach the use of Acusol 880 in 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that pages 24-26 of the instant specification provide comparative data showing the unexpected and superior visible spray area in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any amine oxide surfactant in a given amount, any organic solvent in broad amounts, a broad group of thickeners in a given amount, and a broad group of linear polymers in a given amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).   
	Additionally, while the instant claims require a specific group of thickeners, the Examples provided in the instant specification contain xanthan gum as a thickening agent which does not fall within the scope of the instant claims.  Therefore, it appears that the data presented in the instant specification is not representative of the claimed invention and hence, no objective determination as to the unexpected and superior properties of the claimed invention can be made.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/February 24, 2022